This appeal is from an order denying a motion and petition for a rehearing on a final decree upon a bill of review.
The bill of review does not set out all of the record upon which it is predicated, viz, it does not state a demurrer that was overruled, or the answer of a defendant who was dismissed from the suit or the decree pro confesso entered against another defendant who is the complainant below herein, or the order dismissing one defendant from the suit and continuing the suit as to another defendant, complainant here. See 3 Ency. Pl. Pr., 574 et seq.; 21 C. J. 740 et seq.
The bill of review does not state that the final decree sought to be set aside has been performed.
No error apparent is shown by the bill of review, and no new matter is set up that in equity entitles the complainant to the relief sought. *Page 34 
The bill of review should have been dismissed. See Whilldin v. Green, this day filed.
Reversed.
WHITFIELD, P. J., AND WEST AND TERRELL, J. J., concur.
TAYLOR, C. J., AND ELLIS AND BROWNE, J. J., concur in the opinion.
                          ON REHEARING.